I concur for the reasons set forth in the majority opinion and for an additional reason which I believe to be applicable to the particular statute being construed.
R. C. 4511.181, supra, reads in pertinent part:
"No person shall unlawfully and unintentionally cause the death of another * * *." (Emphasis added.)
By use of the word "person" the Legislature of necessity had reference to a person born alive and living as was the defendant herein. The person whose death was caused is referred to in the statute not by the word "person" but as "another," which need not necessarily, but in its most common usage would have reference to another of the same, i. e., to another born alive living person.
For the reasons set forth in the majority opinion, because the word "person" as used in this statute has reference to a born alive living being and because the Legislature chose to use the word "another," I would interpret the legislative intent of R. C. 4511.181 to be that:
"No person [born alive and living] shall unlawfully and unintentionally cause the death of another [born alive and living person] * * *"
I have found no cause in which a conviction of homicide has been imposed for the death of a viable unborn fetus caused by an unlawful but unintentional act. In my opinion the Legislature did not so intend by the provisions of R. C. 4511.181; nor is the statute sufficiently specific that a defendant would be reasonably advised that he could be so charged.